The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Three of the four information disclosure statements filed 8/28/21 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  They have been placed in the application file, but the information referred to therein has not been considered.
This applies only to NPL document No. 1 of the four page IDS, NPL document No. 36 of the nine page IDS, and NPL document No. 48 of the nineteen page IDS filed on that date. All other citations of these information disclosure statements, as well as all citations of the information disclosure statements filed on other dates, have been considered. However, it is noted that the vast number of citations, particularly NPL documents, some of which were hundreds of pages in length, precludes the examiner from anything more than a cursory review of such documents.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 19, 73, 75.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each 

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it contains multiple instances of the legal term “means”.  Correction is required.  See MPEP § 608.01(b).

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction claims 4-6 recite “vertical beams for guiding …”, wherein such beams “features a vertical recess” and “form parts of the framework”. There is no antecedent basis in the written specification for any of these features.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the subparagraph beginning “wherein the displacement motor …” is unclear. First, the recitation “displace at least one … set of wheels” (emphasis added) is not understood, as this seems to imply that both sets of wheels could be displaced at the same time to either the displaced or non-displaced state, whereas it is believed that only one or the other set could be displaced to either state at any particular time. Further, it is unclear to which set of wheels the recitations “the set of wheels” refers (i.e., first, second, either, both?). Finally, it is not clear what is meant by “during use” (i.e., use of what?; for what?).
This (“during use”) also applies to claim 3. Also in claim 3, “is matching” should apparently be --matches--.
Claim 5, line 1, --at least-- should apparently be inserted before “two”.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lindbo et al (US 10,000,337, the effective filing date of which is 8/09/13).
Lindbo shows a vehicle 100, which is considered to be “remotely operated”, as broadly recited (the vehicle is the same general type of robotic vehicle disclosed by applicant, and furthermore, as a mere preamble limitation no patentable weight is accorded the recitation; see note below*), for retrieving and/or replacing items 106 from a storage system comprising a framework structure 14 having a track system 22 at an upper level of the framework structure upon which the vehicle travels, the track system comprising a plurality of tracks 22a arranged in a first direction and a plurality of tracks 22b arranged in a second direction perpendicular to the first direction, whereby intersecting tracks define cells arranged in a grid pattern (Figs 1, 2, 4 and 7; col. 2:48-58; col. 9;41-45), through which cells a lifting device 104 of the vehicle may access items stored in the storage system, the vehicle comprising a vehicle body or framework 
*Note: When reading the preamble in the context of the entire claim, the recitation “remotely operated” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Further still, the disclosure is not seen as providing any distinct definition of the term other than to specify that a robot is a particular type of remotely operated vehicle.
Re claim 2, the vehicle body or framework has the shape of a rectangular cuboid.
Re claim 3, the cavity and cells have lateral areas, and the lateral area of the cavity [is matching] matches the lateral area of an underlying cell during use.
Re claim 4, the vehicle of Lindbo includes at least two vertical beams 182/184 (Figs. 8-12) or 210 (Figs. 14-16) for guiding the first set of wheels between the displaced state and the non-displaced state.
Re claim 5, at least the Figs. 14-16 embodiment shows that each of the at least two vertical beams features a vertical recess by which the first set of wheels is guided.
Re claim 6, at least the Figs. 14-16 embodiment shows that the at least two vertical beams form parts of the framework of the vehicle.
Re claim 7, at least the first set of wheels or the second set of wheels comprises an upper rotating unit 160/170 and a lower rotating unit 116/118, the upper and lower rotating units being interconnected by a belt 164/174.
Re claim 8, a lifting device motor 150 for operating the elongated lowering and raising mechanism is arranged above the cavity.
Re claim 9, at least one “rotatable lifting device bar”, as broadly recited, is arranged above the cavity. This could be the “drive shafts” on which spools 109 are mounted (shown but not explicitly identified in Fig. 9; note col. 9:59-61). Alternatively, this could also be either of drive shafts 162 or 244.
the lifting device 104 of the vehicle may access items 106 stored in the storage system.
Re claim 11, Lindbo shows that a lateral cross sectional area of the remotely operated vehicle occupies at most a lateral cross sectional area of a single cell and the tracks defining the cell.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindbo et al (WO 2015/019055), which is the corresponding PCT Publication of the Lindbo Patent described above in par. 10.
Note: the publication date (2/12/15) of this reference predates applicant’s earliest effective filing date for the claimed subject matter, which is considered to be that of the PCT application EP 2015/063415 (filed 6/16/15). Even though applicant claims earlier foreign priority to a Norwegian application, that application does not disclose at least the claim 1 limitation that “the vehicle body or framework occupies at most a space of a single cell and the tracks defining the cell during a retrieval or replacement operation”, and thus applicant is not being accorded the filing date of that application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652


2/23/22